Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 61/908,568, filed November 25, 2013, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 6, 2019 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.

Drawings
The drawings filed on September 17, 2019 are acceptable.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/039,179, filed May 25, 2016, now U.S. Patent No. 10,457,976. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1-2, 5, 7, 8, 9, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al (US20130309223, filed March 14, 2013 and claimed priority to 61/649,110, filed May 18, 2012; PTO 1449) in view of Sledziecka et al (thesis title Covlant lipoprotein(A) assembly: characterization of Oxidase Activity Responsible for Catalyzing covalent lipoproteins (a) assembly, published Sept 2008; PTO 1449), Liu et al (mAbs 2(5): 480-499, Epub Sept 1, 2010; PTO 1449) and Hinckley et al (WO2007/109163, published September 2007; PTO 892) and Soice et al (US 20110065901, published March 17, 2011; PTO 892). 
Regarding claims 1-2, 5, 15, Sutherland teaches a method of producing a conjugated antibody, comprising: (a)  providing a preparation of a partially purified antibody that binds to CD33 from a culture of CHO cells expressing the antibody as per claim 1 and 8; (b) conjugating the at least partially purified antibody via one or more sulfhydryl [i.e. thiol] groups to a cytotoxic drug under conditions to produce the conjugated antibody as per claim 1 step (e),  (see para [0084] "Humanized or chimeric antibodies ... produced by recombinant expression.", para [0085] "Mammalian cells are a preferred host... suitable host cell lines capable of secreting intact heterologous proteins ... include CHO cell lines", para [0087].  "Once expressed, antibodies can be purified according to standard procedures of the art", para [0094] "antibodies can be conjugated to cytotoxic moieties to form antibody-drug conjugates", para [0100] "the connection between the ... antibody and the linker is formed between a thiol group of a cysteine residue of the antibody and a maleimide group of the linker.").  Sutherland further teaches that free thiols groups may be created (para [100] "in some embodiments, the interchain bonds of the antibody are converted to free thiol groups prior to reaction with the functional group of the linker.'').  Once expressed, antibodies can be purified according to standard procedures of the art, including HPLC purification, column chromatography, gel electrophoresis and the like, see para. [0087].  There are no manipulative differences between the instant claims and the prior art method.  When a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001).

However, Sledziecka teaches testing Oxidase activity in various cell lines, i.e., CHO cells for oxidizing QSOX activity, see p. 33, para. 1 through p. 34.  Sledziecka teaches testing of oxidase activity assay to detect the presence of QSOX activity in HepG2 and CHO cells involves monitoring the reaction between free thiol groups (DTT substrate) and DTNB (Ellman's reagent, stopping the reaction) in the test sample and comparing the two as per claim 9, see p. 54, last para through p. 55.  A decrease in absorbance is indicative of increased QSOX oxidase activity as per claim 5, see p 27-28, 33.  Sledziecka teaches said testing (pg. 33, para 1 "Previous studies from our laboratory have demonstrated that an oxidase activity is present in the conditioned medium (CM) of the HepG2 and 293 cell lines ... we have investigated QSOX as a candidate for the ... oxidase. An oxidase activity assay ... was adapted to determine the relative levels of oxidase activity in HepG2, 293, WI38 and CHO cell lines", pg. 34, para 2 "the relative oxidase activity in the HepG2, 293 and CHO cell lines appeared to be comparable", abstract " the QSOX1 transcript was identified in each cell line").
Sutherland and Sledzieck do not teach (c) if the enzyme is detected or present in the preparation of step (b), performing purification step to remove the enzyme by loading the preparation on a protein A column with a salt wash or depth filtration or anion exchange with a quaternary ammonium ion column or phenyl membrane filtration to obtain at least a partially purified preparation of antibody.
However, Liu teaches purifying recombinant antibodies from CHO cells that may have oxidizing activity, see p. 494, col. 2, para. 2.  CHO cell is the predominant cell line for expressing mAbs, see p. 494, col. 2, in particular.   The first step in the recovery of an antibody from a mam-malian cell culture is harvest—removal of cells and cell debris to yield a clarified, filtered fluid suitable for chromatography, i.e., the harvested cell culture fluid process (HCCF), see p. 483, col. 1-2.  For antibodies that are susceptible to … oxidation...-impacting degradation, the supernatant should be processed through the subsequent purification steps as soon as possible.  In-process hold times at manufacturing scale are set by 
Regarding claim 17, Liu teaches performing a purification step that needs to reliably and predictably produce products free of host cell proteins for use in humans, see p. 480, col. 1, para. 1. Depth filtration has been exploited to reduce host cell proteins from a recombinant mAb process stream.   The removal of host cell proteins through depth filtration prior to a Protein A affinity chromatography col-umn was shown to significantly reduce precipitation during the pH adjustment of the Protein A pool, see p. 483, col. 2.
Regarding claims 10 and 16, Hinckley teaches a method of purifying antibody from CHO cell (see p. 3, lines 19-22) by removing at least one contaminants using Protein A chromatography, see entire document, Summary of invention, p. 8.  The reference method comprises after loading the antibody, the column is washed with a salt buffer, i.e., Tris between 5 mM to 25 mM (see p. 11, lines 25-30) and various NaCl ranging from at less than 0.05M to about 2.0M (50 mM to 2000 mM), which include the claimed range of 150-500 mM as per claims 10 and 16, see p. 11, lines 22-24, in particular.   Typically, antibody from CHO cell culture is purified by protein A column, such as MAbSelect™, see p. 8, lines 3 to p. 9, Example 1 and 2.  Hinckley further teaches any or all chromatographic steps can be carried out by any suitable means, including gravity, centrifugation, or filtration, see p. 12, and first para.   Optimization of NaCl salt parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of NaCl in the washing buffer to best achieve the desired results, removing CHO cell contaminants.   Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of NaCl concentration would have been obvious at the time of Applicant's invention.  
Regarding claims 14, 19 and 20, Soice teaches a method of purifying antibody (see para. [0013], [0032], [0035]) from one or more impurities in a CHO cell sample comprising purifying antibody from a 
Based on the teachings of Sutherland, Sledziecka, Liu, Hinckley and Soice, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to produce a drug conjugated antibody of Sutherland by testing the presence of CHO cell sulfhydryl oxidizing enzyme (impurity) and if detected, purifying the antibody from a culture of CHO cell containing contaminants oxidizing enzymes such as QSOX as taught by Sledziecka among host cell proteins using protein A column to capture the antibody and then wash the column with salt as taught by Hinckley or Depth filtration to reduce host cell proteins from a recombinant mAb process as taught by Liu or anion exchange with a quaternary ammonium ion column to remove host cell proteins ("HCP") derived from a Chinese hamster ovary ("CHO") cell culture as taught by Soice with a reasonable expectation of success, i.e., improved antibody conjugation process by reduced cysteine residues, which could be oxidized by CHO cell enzyme QSOX1. 
One of ordinary skill in the art would have been motivated to test antibody preparation for QSOX1 enzyme using the assay of Sledziecka because oxidation could damage antibodies that are susceptible to oxidation, thus reducing the value of said antibody product.
One of ordinary skill in the art would have been motivated to remove host cell proteins through depth filtration and/or Protein A affinity chromatography because Liu teaches some antibodies are 
One of ordinary skill in the art would have been motivated to purifying antibody from CHO cell supernatant because Hinckley teaches removing at least one contaminants from CHO cells expressing antibody using Protein A chromatography by washing the column with a salt buffer, i.e., Tris between 5 mM to 25 mM (see p. 11, lines 25-30) and various NaCl ranging from at less than 0.05M to about 2.0M (50 mM to 2000 mM), which include the claimed range of 150-500 mM as per claims 10 and 16, see p. 11, lines 22-24, in particular.  
In addition, given that Soice suggests purifying antibody from one or more impurities in a CHO cell sample by steps such as protein A affinity chromatography, anionic and cationic chromatography, etc., it would be obvious to utilize any of said method steps and to do so in any order – in order to achieve the same results, i.e., removing impurities from CHO cells and minimize the loss of antibody in the composition.  This rationale is supported by the following:
	MPEP 2144.04 IV- C. Changes in Sequence of Adding Ingredients – 
Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic
film and thereafter impregnated with a thermosetting material was held to render prima
facie obvious claims directed to a process of making a laminated sheet by reversing the
order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ
330 (CCPA 1946) (selection of any order of performing process steps is prima facie
obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5
USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie
Obvious).

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al (US20130309223, filed March 14, 2013 and claimed priority to 61/649,110, filed May 18, 2012; PTO  as applied to claims 1-2, 5, 7-9, 14-17, 19 and 20 mentioned above and further in view of de Andrade et al (In Vitro In Vitro Cell.Dev.Biol. Animal 47:716–727, 2011; PTO 892).
The combine teachings of Sutherland, Sledziecka, Liu, Hinckley and Soice have been discussed supra.
The references above do not teach the method of producing antibody conjugate wherein the testing of oxidizing enzyme is identified a band of 65-76 kDa on a gel as per claim 3 wherein the band is identified by western blot as per claim 4.
However, de Andrade teaches human QSOX1a (long isoform, QSOX-L) is 74 kDa glycoprotein containing 743 amino acids, whereas QSOX1b (short isoform, QSOX-S) is 65-kDa glycoprotein containing 604 amino acids, see p. 717, left col. The reference further teaches detecting protein expression of QSOX1 in varies cells by Western blots using antibody that could recognize both QSOX1 and QSOX2.  However, the difference in size between QSOX1 and QSOX2 would enable one to distinguish them, see p. 719, right col., in particular. 
Based on the teachings of Sutherland, Sledziecka, Liu and Hinckley in view of de Andrade, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to detect the presence of  human QSOX-L and QSOX-S protein in the CHO cell preparation expressing the desire antibody by identifying a band of 65-75 kDa on Western blot as taught by de Andrade with a reasonable expectation of success, i.e., using antibody and differentiate the two isoforms by the size based on the molecular weight. 
One of ordinary skill in the art would have been motivated to test antibody preparation for QSOX1 enzyme because some antibodies are susceptible to oxidation, which could reduce the free thiols .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al (US20130309223, filed March 14, 2013 and claimed priority to 61/649,110, filed May 18, 2012; PTO 1449) in view of Sledziecka et al (thesis title Covlant lipoprotein(A) assembly: characterization of Oxidase Activity Responsible for Catalyzing covalent lipoproteins (a) assembly, published Sept 2008; PTO 1449), Liu et al (mAbs 2(5): 480-499, Epub Sept 1, 2010; PTO 1449), Hinckley et al (WO2007/109163; PTO 892) and Soice et al (US20110065901, published March 17, 2011; PTO 892) as applied to claims 1-2, 5, 7-9, 14-17, 19 and 20 mentioned above and further in view of Daithankar et al (Biochemistry 51: 265-272, 2012; PTO 892), Munday et al (Free Radical Biology & Med 36(6): 757-764, 2004; PTO 892). 
The combine teachings of Sutherland, Sledziecka, Liu, Hinckley and Soice have been discussed supra.
The references above do not teach the method of producing antibody conjugate wherein functional test for oxidizing enzyme produces hydrogen peroxide as an indicator of the activity as per claim 6.
However, Daithankar teaches a QSOX1 functional test that produces hydrogen peroxide as an indication of the enzyme activity using well-established phosphine-mediated radical chain reaction catalyzed by monomeric human QSQX1 (HsQSOX1), see entire document, p. 264, left col., p. 268, right col. Figures 6, caption of Figure 7, Table 1 for % hydrogen peroxide release by human QSQX1 (HsQSOX1), in particular.  2RSH + O2 → R-SR + H2O2, p. 1217, left col.   Copper or iron catalyzes the oxidation of thiols to disulfide (S-S) and Hydrogen peroxide (H2O2) formation, see FIG 1A, in particular.
Munday teaches copper-catalyzed reaction at neutral pH, cystine is formed quantitatively and hydrogen peroxide is produced with the stoichiometry shown in the reaction 2RSH + O2 → RSSR + H2O2 (I).  Cysteine in the antibody is known to be very sensitive to copper catalyzed oxidation and 
Based on the teachings of Sutherland, Liu, Sledziecka and Hinckley in view of Daithankar and Munday, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to detect the presence of QSOX1 activity in the CHO cells preparation of Sutherland, Sledziecka, Liu and Hinckley using hydrogen peroxide functional test for QSOX1 activity as taught by Daithankar in order to remove any oxidizing enzyme QSOX1 that potentially reduce the efficiency of the conjugation processes where the hydrogen peroxide formation mediated by QSOX1 enzyme is inhibited by any transition element, i.e., copper or zinc ions which is reversed by chelator EDTA as taught by Munday.  
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,457,976.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claims in the present application subject to this rejection (claims 1, 15 and 19) are drawn to a method of producing a conjugated antibody generically whereas the independent claims in the ‘976 patent are limited to sulfhydryl oxidizing enzyme; (c) if the enzyme is detected at a level greater than 0.5 .mu.g/ml or 33 ppm in the preparation of step (b), repeating steps (a) and (b); (d) if the enzyme is detected at a level less than 0.5 .mu.g/ml or 33 ppm in the preparation of step (b). 
Otherwise claims 1-19 are anticipated or rendered obvious by the issued claims. 

Conclusion

No claim is allowed.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644